Title: To James Madison from William Savage, 20 July 1802
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica July 20. 1802
					
					My last respects was under date of 9th. June since which I have received your letter of 29th 

April & note the Contents.  I am sorry to find my services here are not entitled to any Compensation.  I 

will hope was the question to come before Congress they would acquiess in my Wishes & expectation 

on this Head.
					This accompanys my Account up to 30 June Amount 366..13..5 which I have not drawn for & I 

trust should I come forward through the medium of Friends at Congress I should not meet any 

opposition from you.  If my Claims are not Satisfactory I cannot expect any Attention will be paid to 

them.
					I am well aware of the rigid economy that may be necessary in the Government but at the 

same time I cannot refrain from expectations when the question is properly laid before the nation in 

their Legislative Capacity.  I have the Honour to be with respect Your Ob. Hum Servt.
					
						Wm. Savage
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
